Citation Nr: 0826350	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
residuals of osteomyelitis of the left knee to include 
residuals of a left knee injury. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
osteoarthritis of the right hip to include residuals of a 
deformity of the right femoral head.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

4.  Entitlement to service connection for degenerative joint 
disease of the left hip. 

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle. 

6.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

7.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
petitions to reopen final disallowed claims for service 
connection for left knee and right hip disorders; and that 
denied service connection for degenerative disc disease of 
the lumbar spine, degenerative joint disease of the left hip 
and left ankle, and bilateral carpal tunnel syndrome.  
 
In an April 2008 supplemental statement of the case, the RO 
reopened the claims for service connection for left knee and 
right hip disorders, and denied service connection on the 
merits.  

The issues of service connection for all disorders on appeal 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.





FINDINGS OF FACT

1.  In March 1970, the RO in St. Louis, Missouri, denied 
service connection for aggravation of osteomyelitis of the 
left knee and osteoarthritis of the right hip because the 
competent medical evidence of record failed to show that the 
veteran's pre-service knee and hip defects underwent an 
increase in disability as a result of service and not the 
normal process of the diseases.  The veteran did not express 
disagreement within one year, and the decision became final.  

2.  Since March 1970,  new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for osteomyelitis of 
the left knee and osteoarthritis of the right hip.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Here, the RO provided notice in July 2002 that met the 
requirements except that the notice did not provide the 
reasons for the previously denial of the claims and did not 
explain all the relevant criteria for material evidence.  
However, the Board concludes that the errors were harmless 
because the Board will grant the petitions to reopen claims 
for service connection for the left knee and right hip 
disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a medical officer in the U.S. Navy.  
The veteran is a specialist in pediatrics and pediatric 
ophthalmology.  Therefore, the Board will evaluate the 
veteran's statements recognizing his medical qualifications 
as physician with specialized training and expertise in 
pediatric medicine.  He contends that pre-service 
osteomyelitis of the left knee and osteoarthritis of the 
right hip were aggravated by injury and by extended standing 
and walking while performing duties as a physician at a naval 
hospital and outpatient clinic.  

In March 1970, the RO in St. Louis, Missouri, denied service 
connection for aggravation of osteomyelitis of the left knee 
and osteoarthritis of the right hip because the competent 
medical evidence of record failed to show that the veteran's 
pre-service knee and hip defects underwent an increase in 
disability in service.  The veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C.A. § 7104.  The RO in Montgomery, Alabama, received 
the veteran's petition to reopen the claims in January 2002. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since March 1970, the veteran submitted reports of outpatient 
treatment and several letters providing medical opinions that 
addressed the issues of aggravation of the veteran's left 
knee and right hip defects in service.  The veteran provided 
relevant testimony at a RO hearing in June 2007, and VA 
obtained an examination and opinion.  The Board concludes 
that the evidence received since March 1970, specifically the 
medical opinions the veteran provided, is new because it had 
not been considered by VA adjudicators.  The evidence is 
material because it relates to the aggravation of the pre-
existing deficits by service, a previously unsubstantiated 
fact necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.   
Therefore, and to this extent only, the Board grants the 
petition to reopen the claims, but will remand the claims and 
associated secondary claims for further development. 


ORDER

The petition to reopen a claim for service connection for 
aggravation of osteomyelitis of the left knee is granted. 

The petition to reopen a claim for service connection for 
aggravation of osteoarthritis of the right hip is granted.  


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for the left knee and right hip 
disorders is necessary.  As the veteran contends, in part, 
that the remaining claims on appeal are secondary to the left 
knee and right hip disorders, the Board will defer 
adjudication of those issues pending further development. 

In a November 2003 notice of disagreement and in a June 2007 
RO hearing, the veteran stated that he fell from steps near 
his office in 1967 and injured his left knee.  He further 
stated that he was treated on several occasions by LCDR 
Sinclair, a military physician.  In February 2002, a former 
Army physician noted the same injury and sequence of 
treatment and, in a July 22, 2007 letter, stated that he had 
reviewed all service medical records.  The Board notes that 
the service medical records do not contain records of 
treatment for an injury of the left knee from a fall or any 
clinical records from Dr. Sinclair.  There is one April 1968 
record that addresses symptoms of arthritis of the left knee 
with an examiner's initials (not clearly ending in "S") and 
a May 1968 radiographic study noted as ordered by Dr. 
Sinclair.  It is possible that the original service medical 
records before the Board may be missing relevant records of 
treatment that appear to have been reviewed by the veteran 
and another physician.  The RO should request whether the 
veteran has records of care for a left knee injury by Dr. 
Sinclair in his possession and obtain copies for review by 
the Board.  

The veteran contends that nature and tempo of his duties as a 
pediatrician at a naval hospital caused aggravation of his 
knee and hip disabilities.  Service personnel records showed 
that he was assigned to a naval medical facility but do not 
describe his duties.  On only one occasion a physician 
ordered an immediate decrease in level of activity due to 
reports of arthritis pain but no changes were noted on 
imaging studies.  There were no other indications of lost 
time or restricted duty due to disability.  It is also 
unclear whether the veteran continued service in the Naval 
Reserve after release from active duty.  The RO should 
request copies of the veteran's officer fitness reports and 
other available service personnel records for all periods of 
service starting in 1967.   

After a review of the competent medical evidence of record, 
the Board concludes that a determination of aggravation of 
the veteran's pre-service knee and hip deficits is a complex 
matter requiring the opinion of an orthopedic specialist.  
Although the RO requested an evaluation by a specialist in 
January 2007, a VA examination in February 2007 was performed 
by a nurse practitioner.  A supervising physician cosigned 
the report but did not indicate whether he was an orthopedic 
specialist or whether he had reviewed the entire claims file.  
A review by a VA orthopedic specialist is necessary to decide 
the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide any 
copies of service medical records in his 
possession relevant to treatment by LCDR 
Sinclair for injury to his left knee in 
service. Associate any records received 
with the claims file. 

2.  Request copies of the veteran's 
service personnel records including 
officer fitness reports for active and 
reserve service after 1967.  Associate 
any records received with the claims 
file. 

3.  Then, provide the claims file to a VA 
physician qualified as a specialist in 
orthopedic medicine.  Request that the 
physician review the claims file and note 
review of the claims file in the report 
provided.  Request that the physician 
provide an opinion whether the veteran's 
pre-service osteomyelitis of the left 
knee and osteoarthritis of the right hip 
were aggravated by injury or any other 
aspect of service or whether the veteran 
experienced the normal process of the 
diseases.  The physician should provide a 
rationale for his opinion including 
comment on the veteran's occupational 
duties and treatment in service and 
following service.  The physician should 
also comment on the opinions provided by 
the several private physicians, (i.e. R. 
Tieszen, M. Hammer, R. Browne).     

4.  Then, readjudicate the claim for 
service connection for residuals of 
osteomyelitis of the left knee and 
residuals of osteoarthritis of the right 
hip and for service connection for 
degenerative joint disease of the lumbar 
spine, degenerative joint disease of the 
left hip and ankle, and bilateral carpal 
tunnel syndrome.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


